Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 4

AMENDMENT NO. 4, dated as of November 7, 2014 (this “Amendment”), to the Credit
Agreement dated as of June 8, 2011 (as amended, supplemented, amended and
restated or otherwise modified from time to time) (the “Credit Agreement”) among
QUINTILES TRANSNATIONAL CORP., a North Carolina corporation (the “Borrower”),
each lender from time to time party thereto (collectively, the “Lenders” and
individually, a “Lender”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, the “Administrative Agent”), Swing Line Lender (in such
capacity, the “Swing Line Lender”), L/C Issuer (in such capacity, the “L/C
Issuer”) and Collateral Agent (in such capacity, the “Collateral Agent”), J.P.
Morgan Securities LLC, Barclays Capital, Citigroup Global Markets, Inc., Morgan
Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC, as Joint
Bookrunners, Barclays Capital, as Syndication Agent, and Citicorp North America,
Inc., Morgan Stanley Senior Funding, Inc. and Wells Fargo Securities, LLC as
Co-Documentation Agents. Capitalized terms used and not otherwise defined herein
shall have the meanings assigned to them in the Credit Agreement.

WHEREAS, Section 2.14 of the Credit Agreement permits the Borrower to establish
New Revolving Credit Commitments with existing Revolving Credit Lenders and/or
New Revolving Credit Lenders pursuant to the terms and conditions set forth
therein;

WHEREAS, Section 2.15 of the Credit Agreement permits the Borrower to extend the
maturity of certain of the Loans and Commitments, in each case with existing
Lenders pursuant to the terms and conditions set forth therein;

WHEREAS, Section 10.01 of the Credit Agreement permits amendment of the Credit
Agreement with consent of the Administrative Agent, the Borrower and the Lenders
providing the New Revolving Credit Commitments;

WHEREAS, the Borrower desires to (x) obtain up to $100.0 million of New
Revolving Credit Commitments (the “Amendment No. 4 Additional Revolving Credit
Commitments”) which Amendment No. 4 Additional Revolving Credit Commitments will
represent an increase to the Revolving Credit Commitments under the Credit
Agreement as set forth in Section 2.14(b) and (y) extend the maturity of all or
a portion of the Revolving Credit Commitments;

WHEREAS, (x) each Revolving Credit Lender that executes a Consent to Amendment
No. 4 substantially in the form of Exhibit A has agreed to be reclassified as a
“Tranche C Revolving Credit Lender” and to extend the maturity of all or a
portion of such Lender’s Revolving Credit Commitments in accordance with the
terms and subject to the conditions set forth herein (such Lenders, the
“Extending Lender”) and (y) each other Revolving Credit Lender will continue to
be a “Tranche B Revolving Credit Lender”;

WHEREAS, each Person that executes and delivers a joinder to this Amendment
substantially in the form of Exhibit B (a “Joinder”) as an Amendment No. 4
Additional



--------------------------------------------------------------------------------

Revolving Credit Lender (as defined in Exhibit B) will provide such commitments
in the amount set forth on the signature page of such Person’s Joinder on the
effective date of this Amendment to the Borrower, the proceeds of which may be
used by the Borrower (i) to provide ongoing working capital and (ii) for other
general corporate purposes of the Borrower and its Subsidiaries (including
Restricted Payments and Investments permitted under the Credit Agreement and any
other transactions not prohibited by the Credit Agreement);

WHEREAS, PNC Bank, National Association (“PNC Bank”) will be appointed as a
Co-Documentation Agent and PNC Capital Markets LLC (“PNCCM”) will be appointed
as a Joint Bookrunner under the Credit Agreement with respect to this Amendment
and the Amendment No. 4 Additional Revolving Credit Commitments;

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

  Section 1. Amendments.

Effective as of the Amendment No. 4 Effective Date, the Credit Agreement is
hereby amended as follows:

(a) The following defined terms shall be added to Section 1.01 of the Credit
Agreement in alphabetical order:

“Amendment No. 4” means Amendment No. 4 to this Agreement dated as of
November 7, 2014.

“Amendment No. 4 Additional Revolving Credit Commitments” has the meaning
specified in Amendment No. 4.

“Amendment No. 4 Additional Revolving Credit Lenders” has the meaning specified
in the Amendment No. 4 Joinder

“Amendment No. 4 Effective Date” means November 7, 2014, the date on which all
conditions precedent set forth in Section 4 of Amendment No. 4 are satisfied.

“Amendment No. 4 Joinder” means the Joinder Agreement dated November 7, 2014,
entered into on the Amendment No. 4 Effective Date.

(b) The definition of “Loan Documents” in Section 1.01 of the Credit Agreement
is hereby amended by deleting such definition and replacing it with the
following:

““Loan Documents” means, collectively, (a) this Agreement, (b) the Notes,
(c) the Guaranty, (d) the Collateral Documents , (e) each L/C Request and Letter
of Credit Application, (f) Amendment No.1, (g) the Amendment No. 1 Joinder,
(h) the Guarantor Consent and Reaffirmation, (i) Amendment No. 2, (j) the
Amendment No. 2 Joinder, (k) Amendment No. 3, (l) the Amendment No. 3 Joinder,
(m) Amendment No. 4 and (n) the Amendment No. 4 Joinder.”

 

-2-



--------------------------------------------------------------------------------

(c) The definitions of “Existing Revolving Credit Commitments,” “Existing
Revolving Credit Lender” and “Existing Revolving Credit Loans” in Section 1.01
of the Credit Agreement are each hereby amended by replacing the words
“Amendment No. 1 Effective Date” with the words “Amendment No. 4 Effective
Date”.

(d) The definition of “Letter of Credit Expiration Date” in Section 1.01 of the
Credit Agreement is hereby amended by replacing the words “Tranche B Revolving
Credit Facility” with the words “Tranche C Revolving Credit Facility”.

(e) The definition of “Maturity Date” in Section 1.01 of the Credit Agreement is
hereby amended by deleting such definition and replacing it with the following:

“Maturity Date” means (a) with respect to the Tranche B Revolving Credit
Facility, June 8, 2017, (b) with respect to the Tranche C Revolving Credit
Facility, (i) December 8, 2017 or (ii) June 8, 2019, if the maturity of the Term
Loans under the Existing Credit Agreement, or any refinancings thereof, is
extended to a date not earlier than June 8, 2020 and (c) with respect to the
Term B-3 Loan Facility, June 8, 2018; provided that the reference to Maturity
Date with respect to Other Term Loans and Other Revolving Credit Loans shall be
the final maturity date as specified in the applicable Refinancing Amendment,
and with respect to Extended Term Loans and Extended Revolving Credit
Commitments shall be the final maturity date as specified in the applicable
Extension Offer.”

(f) Section 1.10 of the Credit Agreement is hereby amended by deleting such
section and replacing it with the following:

“Section 1.10 Term B-3 Loans and Additional Revolving Credit Commitments.

The Term B-3 Loans shall constitute New Term Loans for all purposes under this
Agreement. All references to (x) “Revolving Credit Commitments” shall be deemed
to include the Additional Revolving Credit Commitments and the Amendment No. 4
Additional Revolving Credit Commitments and (y) “Revolving Credit Lenders” shall
be deemed to include the Additional Revolving Credit Lenders and the Amendment
No. 4 Additional Revolving Credit Lenders.”

(g) Section 2.01(b) of the Credit Agreement is hereby replaced in its entirety
with the following:

“Revolving Credit Borrowings and Foreign Currency Borrowings. On the Amendment
No. 4 Effective Date, in accordance with, and upon the terms and conditions set
forth in, Amendment No. 4, the Existing Revolving Credit Commitment of each
Tranche B Revolving Credit Lender outstanding on such date shall either
(i) continue as Tranche B Revolving Credit Commitment or (ii) be reclassified as
a Tranche C

 

-3-



--------------------------------------------------------------------------------

Revolving Credit Commitment, in each case, on such date in amounts as set forth
on Schedule 1.01B of Amendment No. 4. Subject to the terms and conditions set
forth herein, (i) each Tranche B Revolving Credit Lender severally agrees to
make Tranche B Revolving Credit Loans from time to time, on any Business Day
during the Tranche B Revolving Credit Commitment Period, in an aggregate amount
not to exceed at any time outstanding the amount of such Lender’s Tranche B
Revolving Credit Commitment; provided that after giving effect to any Tranche B
Revolving Credit Borrowing, (x) the aggregate Outstanding Amount of the Tranche
B Revolving Credit Loans shall not exceed the Tranche B Revolving Credit
Facility and (y) the aggregate Outstanding Amount of the Tranche B Revolving
Credit Loans of any Tranche B Revolving Credit Lender, plus such Lender’s Pro
Rata Share of the Outstanding Amount of all L/C Obligations in respect of such
Lender’s Tranche B Revolving Credit Commitments, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans in respect of such
Lender’s Tranche B Revolving Credit Commitments, plus such Lender’s Pro Rata
Share of the Outstanding Amount of Foreign Currency Loans in respect of such
Lender’s Tranche B Revolving Credit Commitments, shall not exceed such Lender’s
Tranche B Revolving Credit Commitment; provided further that after giving effect
to any Tranche B Revolving Credit Borrowing, the Borrower shall be in Pro Forma
Compliance with the covenant set forth in Section 7.10, (ii) each Tranche C
Revolving Credit Lender severally agrees to make Tranche C Revolving Credit
Loans from time to time, on any Business Day during the Tranche C Revolving
Credit Commitment Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Tranche C Revolving Credit Commitment;
provided that after giving effect to any Tranche C Revolving Credit Borrowing,
(x) the aggregate Outstanding Amount of the Tranche C Revolving Credit Loans
shall not exceed the Tranche C Revolving Credit Facility and (y) the aggregate
Outstanding Amount of the Tranche C Revolving Credit Loans of any Tranche C
Revolving Credit Lender, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all L/C Obligations in respect of such Lender’s Tranche C Revolving
Credit Commitments, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all Swing Line Loans in respect of such Lender’s Tranche C Revolving Credit
Commitments, plus such Lender’s Pro Rata Share of the Outstanding Amount of
Foreign Currency Loans in respect of such Lender’s Tranche C Revolving Credit
Commitments, shall not exceed such Lender’s Tranche C Revolving Credit
Commitment; provided further that after giving effect to any Tranche C Revolving
Credit Borrowing, the Borrower shall be in Pro Forma Compliance with the
covenant set forth in Section 7.10 and (iii) each Foreign Currency Lender
severally agrees to make Foreign Currency Loans from time to time, on any
Business Day during the applicable Revolving Credit Commitment Period, in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Foreign Currency Sublimit; provided that after giving effect to any
Foreign Currency Borrowing, (x) the aggregate Outstanding Amount of the Foreign
Currency Loans shall not exceed the Maximum Foreign Currency Sublimit and
(y) the Foreign Currency Exposure of any Foreign Currency Lender would not
exceed its Foreign Currency Sublimit; provided further that after giving to any
Foreign Currency Borrowing, the Borrower shall be in Pro Forma Compliance with
the covenant set forth in Section 7.10. Within the limits of each Lender’s
Revolving Credit Commitment, and

 

-4-



--------------------------------------------------------------------------------

subject to the other terms and conditions hereof, the Borrower may borrow under
this Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans (other than
Foreign Currency Loans) or Eurodollar Rate Loans, as further provided herein;
provided that all Revolving Credit Loans made by each of the Lenders pursuant to
the same Borrowing shall, unless otherwise specifically provided herein, consist
entirely of Revolving Credit Loans of the same Type. From the Amendment No. 4
Effective Date until the Maturity Date of the Tranche B Revolving Credit
Facility, all Revolving Credit Loans shall be made on a pro rata basis between
the Tranche B Revolving Credit Facility and the Tranche C Revolving Credit
Facility. Any Existing Revolving Credit Loans outstanding on the Amendment No. 4
Effective Date shall be continued as Revolving Credit Loans hereunder; provided
that (x) the Existing Revolving Credit Loans of each Tranche B Revolving Credit
Lender continue as “Tranche B Revolving Credit Loans” and (y) the Existing
Revolving Credit Loans of each Tranche C Revolving Credit Lender will be
reclassified as “Tranche C Revolving Credit Loans.”

(h) Section 2.01(c) of the Credit Agreement is hereby replaced in its entirety
with the following:

“Special Provisions Relating to Reclassifications of Existing Revolving Credit
Loans into Tranche B Revolving Credit Loans and Tranche C Revolving Credit
Loans.

(i) Notwithstanding anything to the contrary in this Agreement:

(A) on the Amendment No. 4 Effective Date, (i) Tranche B Revolving Credit Loans
and Tranche C Revolving Credit Loans shall be deemed made as Eurocurrency Rate
Loans in an amount equal to the principal amount of the Existing Revolving
Credit Loans continued as Tranche B Revolving Credit Loans or reclassified as
Tranche C Revolving Credit Loans, as applicable, pursuant to Section 2.01(b)
that were outstanding as Eurocurrency Rate Loans at the time of reclassification
(such Tranche B Revolving Credit Loans and Tranche C Revolving Credit Loans to
correspond in amount to the Existing Revolving Credit Loans so converted of a
given Interest Period), (ii) Interest Periods for the Tranche B Revolving Credit
Loans and the Tranche C Revolving Credit Loans described in clause (i) above
shall end on the same dates as the Interest Periods applicable to the
corresponding Existing Revolving Credit Loans described in clause (i) above, and
the Eurocurrency Rates applicable to such Tranche B Revolving Credit Loans and
Tranche C Revolving Credit Loans during such Interest Periods shall be the same
as those applicable to the Existing Revolving Credit Loans so reclassified, and
(iii) Tranche B Revolving Credit Loans and Tranche C Revolving Credit Loans
shall be deemed made as Base Rate Loans in amount equal to the principal amount
of Existing Revolving Credit Loans continued as Tranche B Revolving Credit Loans
or reclassified into Tranche C Revolving Credit Loans, respectively, pursuant to
Section 2.01(b) that were outstanding as Base Rate Loans at the time of
conversion; and

(B) each Tranche B Revolving Credit Loan and Tranche C Revolving Credit Loan
shall continue to be entitled to all accrued and unpaid interest with respect to
the Existing Revolving Credit Loan from which such Tranche B Revolving Credit
Loan and Tranche C Revolving Credit Loan, was continued or reclassified, as
applicable, up to but excluding the Amendment No. 4 Effective Date.

 

-5-



--------------------------------------------------------------------------------

(ii) On and after the Amendment No. 4 Effective Date, each Tranche B Revolving
Credit Lender and Extending Maturity Revolving Credit Lender which holds a
Revolving Credit Note shall be entitled to surrender such Revolving Credit Note
to the Borrower against delivery of a new Note completed in conformity with
Section 2.11 evidencing the Tranche B Revolving Credit Loans and Tranche C
Revolving Credit Loans, respectively, into which the Existing Revolving Credit
Loans of such Lender were either continued or reclassified, as applicable, on
the Amendment No. 4 Effective Date; provided that if any such Revolving Credit
Note is not so surrendered, then from and after the Amendment No. 4 Effective
Date such Note shall be deemed to evidence the Tranche B Revolving Credit Loans
or Tranche C Revolving Credit Loans, as applicable, into which the Existing
Revolving Credit Loans theretofore evidenced by such Note have been continued or
converted.

(iii) No costs shall be payable under Section 3.05 in connection with
transactions consummated under this Section 2.01(c).”

(i) Section 2.03(a)(iv) is hereby replaced in its entirety with the following:

“Notwithstanding anything to the contrary in Section 2.03(l), on the Amendment
No. 4 Effective Date, the participations in any outstanding Letters of Credit
shall be reallocated so that after giving effect thereto the Tranche B Revolving
Credit Lenders and the Tranche C Revolving Credit Lenders shall share ratably in
the Revolving Credit Exposures in accordance with the aggregate Revolving Credit
Commitments (including both the Tranche B Revolving Credit Commitments and the
Tranche C Revolving Credit Commitments from time to time in effect). Thereafter,
until the Maturity Date of the Tranche B Revolving Credit Facility, the
participations in any new Letters of Credit shall be allocated in accordance
with the aggregate Revolving Credit Commitments (including both the Tranche B
Revolving Credit Commitments and the Tranche C Revolving Credit Commitments);
provided that, notwithstanding the foregoing, participations in any new Letters
of Credit that have an expiry date after the Tranche B Revolving Credit Maturity
Date shall be allocated to the Tranche C Revolving Credit Lenders ratably in
accordance with their Tranche C Revolving Credit Commitments. On the Maturity
Date of the Tranche B Revolving Credit Facility, the participations in the
outstanding Letters of Credit of the Tranche B Revolving Credit Lenders shall be
reallocated to the Tranche C Revolving Credit Lenders ratably in accordance with
their Tranche C Revolving Credit Commitments but in any case, only to the extent
the sum of the participations in the outstanding Letters of Credit of the
Tranche B Revolving Credit Lenders and Tranche C Revolving Credit Lenders does
not exceed the total Tranche C Revolving Credit

 

-6-



--------------------------------------------------------------------------------

Commitments. Commencing with the Maturity Date of the Tranche B Revolving Credit
Facility, the sublimit for Letters of Credit shall be agreed with the Tranche C
Revolving Credit Lenders.”

(j) The first sentence of Section 2.04(a)(i) of the Credit Agreement is hereby
amended by replacing the words “the Maturity Date for the Tranche B Revolving
Credit Facility” with the words “the Maturity Date for the Tranche C Revolving
Credit Facility”.

(k) Section 2.04(a)(ii) of the Credit Agreement is hereby replaced in its
entirety with the following:

“Notwithstanding anything to the contrary in Section 2.04(g), from the Amendment
No. 4 Effective Date to the Maturity Date of the Tranche B Revolving Credit
Facility, participations in Swing Line Loans shall be allocated in accordance
with the aggregate Revolving Credit Commitment (including both the Tranche B
Revolving Credit Commitments and the Tranche C Revolving Credit Commitments);
provided that, notwithstanding the foregoing, participations in any Swing Line
Loans that are made on or after the fifth Business Day before the Tranche B
Revolving Credit Maturity Date shall be allocated to the Tranche C Revolving
Credit Lenders ratably in accordance with their Tranche C Revolving Credit
Commitments. On the Maturity Date of the Tranche B Revolving Credit Facility,
the Pro Rata Share of the Outstanding Amount of Swing Line Loans of each Tranche
B Revolving Credit Lender shall be reallocated to the Tranche C Revolving Credit
Lenders ratably in accordance with their Tranche C Revolving Credit Commitments
but in any case, only to the extent the sum of the Pro Rata Share of the
Outstanding Amount of Swing Line Loans of the Tranche B Revolving Credit Lenders
and Tranche C Revolving Credit Lenders does not exceed the total Tranche C
Revolving Credit Commitments. If the reallocation described in the preceding
sentence cannot, or can only partially, be effected as a result of the
limitations set forth herein, the Borrower shall within one Business Day, repay
Swing Line Loans the participation interests in which cannot be reallocated to
Tranche C Revolving Credit Lenders pursuant to the prior sentence.”

(l) Clause (iv) of Section 2.06(a) is hereby replaced in its entirety with the
following:

“on or prior to the Maturity Date for the Tranche B Revolving Credit
Commitments, any termination or reduction of Tranche C Revolving Credit
Commitments must be accompanied by a corresponding termination or pro rata
reduction of the Tranche B Revolving Credit Commitments”

(m) Except as already modified by the prior clauses in this Section 1, all
references to “Tranche A Revolving Credit Borrowing,” Tranche A Revolving Credit
Commitment,” “Tranche A Revolving Credit Commitment Period,” “Tranche A
Revolving Credit Facility,” “Tranche A Revolving Credit Lender” and “Tranche A
Revolving Credit Loan” in the Credit Agreement and the Loan Documents shall be
deemed to be references to “Tranche

 

-7-



--------------------------------------------------------------------------------

C Revolving Credit Borrowing,” Tranche C Revolving Credit Commitment,” “Tranche
C Revolving Credit Commitment Period,” “Tranche C Revolving Credit Facility,”
“Tranche C Revolving Credit Lender” and “Tranche C Revolving Credit Loan,”
respectively (other than any such references contained in the body of Amendment
No. 1).

(n) Schedule 1.01B attached hereto shall be deemed to be Schedule 1.01B of the
Credit Agreement.

 

  Section 2. Representations and Warranties.

The Borrower represents and warrants to the Lenders as of the date hereof and
the Amendment No. 4 Effective Date that:

(a) Before and after giving effect to this Amendment, the representations and
warranties of the Borrower and each other Loan Party contained in Article 5 of
the Credit Agreement or any other Loan Document shall be true and correct in all
material respects (and in all respects if qualified by materiality) on and as of
the date of such Credit Extension, except (i) to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct in all material respects (and in all
respects if qualified by materiality) as of such earlier date and (ii) that for
purposes of this Section 2, the representations and warranties contained in
Section 5.05(a) of the Credit Agreement shall be deemed to refer to the most
recent financial statements furnished prior to the Amendment No. 4 Effective
Date or pursuant to Section 6.01(a) and Section 6.01(b) of the Credit Agreement.

(b) At the time of and after giving effect to this Amendment, no Default or
Event of Default has occurred and is continuing.

 

  Section 3. Extension of Certain of the Revolving Credit Commitments.

(a) Each Lender that is a Revolving Credit Lender on the date hereof (an
“Existing Revolving Credit Lender”) may elect (an “Electing Revolving Credit
Lender”) to become a Tranche C Revolving Credit Lender and holder of a Tranche C
Revolving Credit Commitment subject to all of the rights, obligations and
conditions thereto under the Credit Agreement by executing the appropriate
signature page in accordance the provisions hereof and delivering to the
Administrative Agent such signature page (the “Extended Maturity Revolving
Commitment Extension Election”) stating the amount of such Lender’s Revolving
Credit Commitments outstanding immediately prior to the Amendment No. 4
Effective Date (“Existing Revolving Credit Commitments”) that such Lender would
like to extend and reclassify to Tranche C Revolving Credit Commitments upon the
Amendment No. 4 Effective Date (the “Extended Maturity Revolving Credit
Commitment Amount”).

(b) On the Amendment No. 4 Effective Date, each Existing Revolving Credit Lender
that has executed and delivered a counterpart to this Amendment as an “Electing
Revolving Credit Lender” (each, an “Tranche C Revolving Credit Lender”) and has
designated on its signature page an aggregate principal amount of its Existing
Revolving Credit Commitments to be treated as an “Extended Amount” (an “Extended
Maturity Revolving Credit

 

-8-



--------------------------------------------------------------------------------

Commitment”) shall have the Extended Amount of its Existing Revolving Credit
Commitment automatically reclassified as a Tranche C Revolving Credit Commitment
and a percentage of its Existing Revolving Credit Loans equal to the percentage
of its Existing Revolving Credit Commitments to be reclassified as Tranche C
Revolving Commitment Loans automatically reclassified as Tranche C Revolving
Credit Loans, respectively, for the purpose of the Credit Agreement, and such
Tranche C Revolving Credit Commitments and Tranche C Revolving Credit Loans
shall be outstanding under the Credit Agreement on the terms and conditions set
forth therein.

(c) The Revolving Credit Commitments of any Revolving Credit Lender that are not
Tranche C Revolving Credit Commitments shall continue to constitute “Tranche B
Revolving Credit Commitments,” and the Revolving Credit Loans of any Revolving
Credit Lender that are not Tranche C Revolving Credit Loans shall continue to
constitute “Tranche B Revolving Credit Loans,” under the Credit Agreement and
shall continue to be in effect and outstanding under the Credit Agreement on the
terms and conditions set forth therein.

 

  Section 4. Conditions to Effectiveness.

This Amendment shall become effective on the date on which each of the following
conditions is satisfied:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified, and each executed by a Responsible Officer of the
Borrower:

(1) executed counterparts of this Amendment; and

(2) a Note executed by the Borrower in favor of each Lender requesting a Note at
least two (2) Business Days prior to the Amendment No. 4 Effective Date, if any.

(b) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles or electronic copies (followed promptly by originals)
unless otherwise specified;

(1) an opinion of (x) Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan,
L.L.P. special counsel to the Borrower and (y) Wollmuth Maher & Deutsch LLP,
special New York counsel to the Borrower, in each case, dated the Amendment
No. 4 Effective Date and addressed to each L/C Issuer, Arranger, the
Administrative Agent and the Lenders, substantially in the form previously
provided to the Administrative Agent;

(2) (A) a certificate as to the good standing of each Loan Party as of a recent
date, from the Secretary of State of the state of its organization or a similar
Governmental Authority and (B) a certificate of a Responsible Officer, secretary
or assistant secretary of each Loan Party dated the Amendment No. 4 Effective

 

-9-



--------------------------------------------------------------------------------

Date and certifying (I) to the effect that (w) attached thereto is a true and
complete copy of the certificate or articles of incorporation or organization
such Loan Party certified as of a recent date by the Secretary of State of the
state of its organization, or in the alternative (other than in the case of the
Borrower), certifying that such certificate or articles of incorporation or
organization have not been amended since the Closing Date, and that such
certificate or articles are in full force and effect, (x) attached thereto is a
true and complete copy of the bylaws or operating agreements of each Loan Party
as in effect on the Amendment No. 4 Effective Date, or in the alternative (other
than in the case of the Borrower), certifying that such bylaws or operating
agreements have not been amended since the Amendment No. 3 Effective Date and
(y) attached thereto is a true and complete copy of resolutions duly adopted by
the board of directors, board of managers or member, as the case may be, of each
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such Loan Party is a party, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect, and
(II) as to the incumbency and specimen signature of each officer executing any
Loan Document on behalf of any Loan Party and signed by another officer as to
the incumbency and specimen signature of the Responsible Officer, secretary or
assistant secretary executing the certificate pursuant to this clause (B);

(3) a certificate signed by a Responsible Officer of the Borrower certifying as
to the satisfaction of the conditions set forth in paragraphs (e) and (f) of
this Section 4; and

(4) a Guarantor Consent and Reaffirmation, dated as of the date hereof and
executed by each of the Guarantors (the “Guarantor Consent and Reaffirmation
Agreement”), whereby each of the Guarantors consents to this Amendment and
reaffirms each Lien granted by it to the Administrative Agent for the benefit of
the Secured Parties under each of the Loan Documents to which it is a party.

(c) The Borrower shall have paid to the Administrative Agent for the account of
each Revolving Credit Lender that has Amendment No. 4 Additional Revolving
Credit Commitments a fee equal to 0.25% of such Revolving Credit Lender’s
Amendment No. 4 Additional Revolving Credit Commitments.

(d) All fees and expenses due to the Administrative Agent, any Arranger and any
Lender, and required to be paid on the Amendment No. 4 Effective Date, including
the fees set forth in clause (c) above, shall have been paid.

(e) No Default shall exist, or would result from the Amendment and related
Credit Extension or from the application of the proceeds therefrom.

 

-10-



--------------------------------------------------------------------------------

(f) The representations and warranties of the Borrower and each other Loan Party
contained in Article 5 of the Credit Agreement and Section 2 of this Amendment
or any other Loan Document shall be true and correct in all material respects
(and in all respects if qualified by materiality) on and as of the date hereof,
except (A) to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (and in all respects if qualified by materiality) as of such
earlier date and (B) that for purposes of this Section 4, the representations
and warranties contained in Section 5.05(a) of the Credit Agreement shall be
deemed to refer to the most recent financial statements furnished prior to the
Amendment No. 4 Effective Date or pursuant to Section 6.01(a) and
Section 6.01(b) of the Credit Agreement.

(g) To the extent requested by an Amendment No. 4 Additional Revolving Credit
Lender in writing not less than three (3) Business Days prior to the Amendment
No. 4 Effective Date, the Administrative Agent shall have received, prior to the
effectiveness of this Amendment, all documentation and other information with
respect to the Borrower required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
without limitation the PATRIOT Act.

(h) The Administrative Agent shall have received the executed counterparts of
the Joinder executed by the Borrower and each Amendment No. 4 Additional
Revolving Credit Lender.

The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment No. 4 Effective Date and such notice shall be conclusive and binding.

 

  Section 5. Expenses.

The Borrower agrees to reimburse the Administrative Agent for its reasonable
out-of-pocket expenses incurred by the Administrative Agent in connection with
this Amendment, including the reasonable fees, charges and disbursements of
Cahill Gordon & Reindel llp, counsel for the Administrative Agent.

 

  Section 6. Counterparts.

This Amendment may be executed in any number of counterparts and by different
parties hereto on separate counterparts, each of which when so executed and
delivered shall be deemed to be an original, but all of which when taken
together shall constitute a single instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

 

  Section 7. Governing Law and Waiver of Right to Trial by Jury.

THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK. The jurisdiction and waiver of right to trial by jury
provisions in Section 10.16 and 10.17 of the Credit Agreement are incorporated
herein by reference mutatis mutandis.

 

-11-



--------------------------------------------------------------------------------

  Section 8. Headings.

The headings of this Amendment are for purposes of reference only and shall not
limit or otherwise affect the meaning hereof.

 

  Section 9. Effect of Amendment.

Except as expressly set forth herein, this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Agents under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other provision of the Credit Agreement or any other
Loan Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect.

 

-12-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

QUINTILES TRANSNATIONAL CORP. By:  

/s/ Kevin K. Gordon

  Name:   Kevin K. Gordon   Title:   Chief Financial Officer

 

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent, L/C Issuer and Swing Line
Lender

By:  

/s/ Vanessa Chiu

  Name:   Vanessa Chiu   Title:   Executive Director

 

[Signature Page to Amendment No. 4]



--------------------------------------------------------------------------------

EXHIBIT A

CONSENT TO AMENDMENT NO. 4

CONSENT TO AMENDMENT NO. 4 (this “Consent”) to Amendment No. 4 (“Amendment”) to
that certain Credit Agreement, dated as of June 8, 2011 (as amended, the “Credit
Agreement”), by and among Quintiles Transnational Corp. (the “Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Administrative Agent”),
the Lenders from time to time party thereto and the other parties thereto.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Amendment.

By executing this signature page, the undersigned institution agrees (i) to the
terms of the Amendment and (ii) on the terms and subject to the conditions set
forth in the Amendment to extend the Maturity Date of its existing Revolving
Credit Commitments and to reclassify such existing Revolving Credit Commitments
into Tranche C Revolving Credit Agreements in the amounts reflected below.

 

Name of Lender: By:  

 

  Name:   Title: For any Institution requiring a second signature line: By:  

 

  Name:   Title:

 

     Commitment        Existing Amount      Extended Amount  

Revolving Credit Commitment

   $                    $                   

 

 

    

 

 

 



--------------------------------------------------------------------------------

EXHIBIT B

JOINDER AGREEMENT

JOINDER AGREEMENT, dated as of November 7, 2014 (this “Agreement”), by and among
PNC Bank, National Association, Barclays Bank PLC, Citicorp North America, Inc.,
JPMorgan Chase Bank, N.A., Morgan Stanley Bank, N.A. and Wells Fargo Bank, N.A.
(each, an “Amendment No. 4 Additional Revolving Credit Lender”, or an
“Additional Lender”, and, collectively, the “Amendment No. 4 Additional
Revolving Credit Lenders”, or the “Additional Lenders”), Quintiles Transnational
Corp. (the “Borrower”), and JPMORGAN CHASE BANK, N.A. (the “Administrative
Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of June 8,
2011 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Quintiles
Transnational Corp., a North Carolina corporation (the “Borrower”), each lender
from time to time party thereto and JPMorgan Chase Bank, N.A. , as
Administrative Agent, Swing Line Lender and L/C Issuer (capitalized terms used
but not defined herein having the meaning provided in the Credit Agreement (as
amended by Amendment No. 4));

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may establish New Revolving Credit Commitments (the “Amendment No. 4
Additional Revolving Credit Commitments”, or the “Additional Commitments”) with
existing Revolving Credit Lenders and/or Additional Lenders; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Additional
Lenders shall become Lenders pursuant to one or more Joinder Agreements;

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Additional Lender hereby agrees to provide the Additional Commitments set
forth on its signature page hereto pursuant to and in accordance with
Section 2.14 of the Credit Agreement. The Additional Commitments provided
pursuant to this Agreement shall be subject to all of the terms in the Credit
Agreement and to the conditions set forth in Section 2.14 of the Credit
Agreement, and shall be entitled to all the benefits afforded by the Credit
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guarantees and security
interests created by the Collateral Documents.

Each Additional Lender, the Borrower and the Administrative Agent acknowledge
and agree that the Additional Commitments provided pursuant to this Agreement
shall constitute New Revolving Credit Commitments for all purposes of the Credit
Agreement and the other applicable Loan Documents. Each Additional Lender hereby
agrees to make its Additional Commitment available to the Borrower on the
Amendment No. 4 Effective Date in accordance with Section 2.01(b) of the Credit
Agreement.



--------------------------------------------------------------------------------

Each Additional Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents (including Amendment No. 4), together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement; (ii) agrees that it will,
independently and without reliance upon the Administrative Agent or any other
Additional Lender or any other Lender or Agent and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers and discretion under the Credit
Agreement and the other Loan Documents as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; and (iv) agrees that it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

Upon (i) the execution of a counterpart of this Agreement by each Additional
Lender, the Administrative Agent and the Borrower and (ii) the delivery to the
Administrative Agent of a fully executed counterpart (including by way of
telecopy or other electronic transmission) hereof, each of the undersigned
Additional Lenders shall become Lenders under the Credit Agreement and shall
have the respective Additional Commitment set forth on its signature page
hereto, effective as of the Amendment No. 4 Effective Date.

For each Additional Lender, delivered herewith to the Administrative Agent are
such forms, certificates or other evidence with respect to United States federal
income tax withholding matters as such Additional Lender may be required to
deliver to the Administrative Agent pursuant to Section 10.15 of the Credit
Agreement.

This Agreement may not be amended, modified or waived except by an instrument or
instruments in writing signed and delivered on behalf of each of the parties
hereto.

This Agreement, the Credit Agreement and the other Loan Documents constitute the
entire agreement among the parties with respect to the subject matter hereof and
thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

Any term or provision of this Agreement which is invalid or unenforceable in any
jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, the provision shall be interpreted to be only so broad as would
be enforceable.

 

B-2



--------------------------------------------------------------------------------

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which shall constitute one and the same agreement.

 

B-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of the date first
written above.

 

[NAME OF AMENDMENT NO. 4 ADDITIONAL REVOLVING CREDIT LENDER]

By:  

 

  Name:   Title:

If a second signature is necessary:

By:  

 

  Name:   Title:

 

Amendment No. 4 Additional Revolving Credit Commitment: $                    

 

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

QUINTILES TRANSNATIONAL CORP. By:  

 

  Name:   Title:

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Accepted:

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

By:  

 

  Name:   Title:

[SIGNATURE PAGE TO JOINDER AGREEMENT]



--------------------------------------------------------------------------------

Schedule 1.01B

Revolving Credit Commitments

 

Lender

   Tranche B Revolving
Credit Commitment      Tranche C Revolving
Credit Commitment      Foreign Currency
Sublimit1  

JPMorgan Chase Bank, N.A.

      $ 72,000,000.00       $ 75,000,000.00   

Wells Fargo Bank, N.A.

      $ 65,500,000.00      

PNC Bank, National Association

      $ 65,000,000.00      

Barclays Bank PLC

      $ 56,000,000.00      

Citicorp North America, Inc.

      $ 52,000,000.00      

Morgan Stanley Bank, N.A.

      $ 52,000,000.00      

Royal Bank of Canada

      $ 15,000,000.00      

UBS Loan Finance LLC

   $ 10,000,000.00         

Raymond James Bank, FSB

   $ 7,500,000.00         

Allied Irish Banks plc

      $ 5,000,000.00         

 

 

    

 

 

    

 

 

 

Total:

   $ 17,500,000.00       $ 382,500,000.00       $ 75,000,000.00      

 

 

    

 

 

    

 

 

 

 

1  Foreign Currency Sublimit is a sublimit under the Revolving Credit
Commitment.